DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2020 has been entered.
The status of the 09/02/2020 claims, is as follows: Claim 1 has been amended; and claims 1-17 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takashiba et al. (US 5,410,564 previously cited), in view of Okada (U.S. Patent US 4,947,405 previously cited)
Regarding Claim 1, Takashiba discloses a direct current electric arc furnace (DC electric furnace) for metallurgical plant (see abstract, lines 1-7) comprising at least one bottom electrode (bottom electrodes 30) having a plurality of metal bars (steel rods) parallel to one another (figs. 8-10) and defining respective longitudinal axes (col. 2, lines 32-40; figs. 8-10), and a support flange (bottom plate 16a, electrode supporting plate 32) adapted to support and electrically supply said metal bars (col. 3, lines 44-52). 
bottom electrodes 30) comprises at least a first portion  which includes a first end of the bar, said first portion being restrained to said support flange (bottom plate 16a, electrode supporting plate 32) at the first end [fig. 9 shows the bottom electrodes 30 are held by the electrode supporting plate 32 at the first end]. 
Takashiba does not disclose is that each metal bar comprises at least a second portion which is axially adjacent to and contacting said first portion and which includes a second end of the bar, said second portion contacting said first portion by a coupling that ensures heat continuity of said first and second portions, said first portion having greater thermal conductivity with respect to said second portion.
However, Okada discloses each metal bar (bottom electrode 20f) consists of a first portion (copper bar 61) and a second portion (soft iron 59 and graphite coupling 60, together, constitute “a second portion,” as claimed) which is axially adjacent to (59 and 60, together, constitute the second portion. As shown, this section is clearly adjacent to first portion / copper bar 61) and contacting (electrically, thermally, and directly contacting) said first portion (“these members are connected to one another by screwing and form, as a whole, the bottom electrode 20f…” see column 6, lines 41-42; fig. 4) and which includes a second end of the bar (apex surface 20bf) (column 4, lines 35-36) [it is understood that the second portion, which includes the soft iron 59 and graphite coupling 60, comprises the 20bf; fig. 4], said second portion (soft iron 59 and graphite coupling 60) contacting said first portion (copper bar 61) by a coupling (“these members are connected to one another by screwing and form, as a whole, the bottom electrode 20f”, col. 6, lines 41-42) that ensures heat continuity of said first (copper bar 61) and second portions (soft iron 59 and graphite coupling 60) (col. 7, lines 2-15) [it is noted the copper bar 61 enhances cooling effect on the iron bar 59 and the coupling 60 because of the thermal conductivity properties of copper, graphite, and iron. According to attached non-patent literature to Hyperphysics and Wikipedia page, copper, iron, and graphite have high electrical and thermal conductivity properties.], said first portion (copper bar 61) having greater thermal conductivity with respect to said second portion (soft iron 59 and graphite coupling 60) [it is evident that copper has greater thermal conductivity than iron] (column 7, lines 2-6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takashiba’s each metal bar to include the first portion and the second portion, wherein the second portion contacting the first portion by the coupling that ensures heat continuity of the first and second portions, and wherein the first portion has greater thermal conductivity than the second portion as taught by Okada, in order to improve the cooling effect of the metal bars by utilizing their high thermal conductivity properties of the first and second portions. 

 Regarding Claim 2, Takashiba discloses the furnace (DC electric furnace), wherein said support flange (bottom plate 16a, electrode supporting plate 32) comprises at least a first plate (bottom plate 16a), crossed by the metal bars (bottom electrodes 30) and distal from the first ends of the bars [based on the rejection to Claim 1, the first ends are the ends where the electrodes 30 are restrained to the electrode supporting plate 32. Therefore, looking at fig. 9 of Takashiba, the electrodes 30 cross the bottom plate 16a at locations distal from the first ends of the bars], and at least a second plate (electrode supporting plate 32) proximal to the first ends (see annotated fig. 9), the first plate (bottom plate 16a) and the second plate (electrode supporting plate 32) being arranged so as to form a gap between one another [looking at fig. 9 of Takashiba, it is evident that there is a gap between the bottom plate 16a and the supporting plate 32], and wherein each first end is fixed to the second plate (see annotated fig. 9 Takashiba).


[AltContent: textbox (Prior Art
Takashiba (US 5,410,564))]
    PNG
    media_image1.png
    392
    529
    media_image1.png
    Greyscale


Regarding Claim 8, Takashiba discloses the plurality of metal bars. Okada discloses each metal bar comprising the first portion (copper bar 61) and the second portion (soft iron 59 and graphite coupling 60) having circular section (col. 6, lines 39-44; fig. 4), and the diameter of the first portion is greater than or equal to the diameter of the second portion [it is evident from fig. 4 of Okada that the diameter of 61 is greater than the diameter of the soft iron 59 and coupling 60]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takashiba’s each metal bar to include the first portion and the second portion having circular section, and the diameter of the first portion is greater than or equal to the diameter of the second portion as taught by Okada, in order to improve the cooling effect of the metal bars by utilizing their high thermal conductivity properties of the first and second portions. 

Regarding Claim 9, the modification of Takashiba and Okada discloses substantially all the features as set forth above. Takashiba discloses the plurality of metal bars. Okada discloses each metal bar comprising the first portion (copper bar 61) and the second portion (soft iron 59 and graphite coupling 60), wherein the first portion (copper bar 61) having diameter greater than the second portion (soft iron 59 and coupling 60). Okada further discloses (figure 4) annular grooves (annular rising stripes 62) on a stretch of the first portion (copper bar 61) arranged inside the gap (column 6, lines 46-49; fig. 4).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to further modify the modification of Takashiba and Okada’s metal bar to include annular grooves on the stretch of the first portion arranged inside the gap as taught by Okada, in order to increase the area of heat transmission and further promote cooling of the electrodes (col. 7, lines 6-15 of Okada). 

Regarding Claim 10, the modification of Takashiba and Okada discloses substantially all the features as set forth above. Takashiba discloses the plurality of Okada discloses each metal bar comprising the first portion (copper bar 61) and the second portion (soft iron 59 and graphite coupling 60). Okada further discloses the length of the first portion (copper bar 61) is greater than or equal to the length of the second portion (soft iron 59 and coupling 60) [see fig. 4 of Okada, it is evident that copper bar 61 is longer than the length of the soft iron 59 and coupling 60].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takashiba’s each metal bar to include the first portion and the second portion which results in length of the first portion is greater than or equal to the length of the second portion, in order to improve the cooling effect of the metal bars by utilizing their high thermal conductivity properties of the first and second portions. 

Regarding Claim 11, Takashiba discloses there are provided at least one hundred metal bars (electrodes) in said at least one bottom electrode (bottom electrode 30) (col. 2, lines 52-58; figs. 8-9 of Takashiba). 

Regarding Claim 14, Takashiba discloses the metal bars (bottom electrode 30) are incorporated in a base sole of the furnace, made of refractory material and arranged above said support flange (col. 2, lines 52-58, 62-68; figs. 8-9).  

Claims 3-7, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takashiba and Okada, in further view of Sakakibara et al.  (U.S. Patent US 5,268,924 previously cited)
Regarding Claim 3, Takashiba discloses the second plate (electrode supporting plate 32). 
Takashiba does not disclose is that the second plate is made of bimetallic sheet formed by a first layer, made of a first metal material, and of a second layer, adjacent to the first layer and made of a second metal material, and wherein said second metal material has greater electrical conductivity than the first metal material.
However, Sakakibara discloses (figure 1-4) a DC electric arc furnace comprising a second plate (base plate 20), wherein the second plate (base plate 20) is made of bimetallic sheet (overlapped two-layer structure) formed by a first layer (steel upper plate member 22), made of a first metal material (steel), and of a second layer (copper lower plate 23), adjacent to the first layer (see fig. 2)and made of a second metal material (copper), and wherein said second metal material (copper of the copper lower plate 23) has greater electrical conductivity than the first metal material (steel of the upper plate member 22) (it is known in the art that copper is electrically conductive than steel) (col. 3, lines 39-52; fig. 2).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the second plate (electrode supporting plate 32) of Takashiba to be made of bimetallic sheet formed by the first layer, made of the first metal material, and of the second layer, adjacent to the first layer and made of the second metal material, wherein said second metal material has greater electrical conductivity than the first metal material as taught by Sakakibara. Doing so would advantageously allow the current to flow from the DC power source and homogeneously distributed on the second plate. In other words, the high concentration of see col. 1, 2, lines 66-69, 1-8 respectively of Sakakibara).

Regarding Claim 4, Takashiba discloses said support flange (bottom plate 16a, electrode supporting plate 32) is provided with a metal conduit (cooling air pipe 34), which is fixed below the second plate (electrode supporting plate 32) and communicating with said gap for the passage of a cooling fluid (col. 3, lines 2-6; fig. 9).

Regarding Claim 5, Takashiba discloses said support flange (bottom plate 16a, electrode supporting plate 32) is connected to a power supply source (transformer 23).
 Takashiba does not disclose the support flange is provided with a plurality of electrical contacts arranged at respective peripheral positions of the second plate and adapted to be connected to a power supply source. 
However, Sakakibara discloses the support flange (base plate 20) is provided with a plurality of electrical contacts (flanges 28) arranged at respective peripheral positions of the second plate (lower plate member 23) (col. 4, lines 1-18; figs. 1-4) and adapted to be connected to a power supply source (DC source) (col. 4, lines 56-59). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the second plate of the support flange of Takashiba to include the plurality of electrical contacts at the second plate of the support flange and connect to the power supply source as taught by Sakakibara, in order to allow current to be homogeneously dispersed in the electrodes (see col. 4, 5, lines 62-69, 1-2 respectively of Sakakibara). 
Regarding Claim 6, Takashiba discloses said metal conduit (cooling air pipe 34) is adapted to be connected to a power supply source (power supply cable 5) for distributing electric current to the second plate(electrode supporting plate 32) (col. 3, lines 14-18; fig. 9).

Regarding claim 7, the modification of Takashiba and Sakakibara discloses substantially all the features as set forth above. Takashiba discloses the second plate (electrode supporting plate 32). Sakakibara discloses the second plate is made of the first layer (steel upper plate member 22) and the second layer (copper lower plate 23). Sakakibara further discloses the second layer (copper lower plate member 23) is divided into a plurality of sectors (contact surface between the copper lower plate member 23 and the flanges 28) (col. 4, lines 50-59; fig. 3), each section being electrically supplied by a respective electrical contact (flange 28) [it is understood that the flanges segregate the second plate into plurality of contact surfaces between the plate member 23 and the flanges 28, and each of the flanges functions as an electrical contact that allows the current to be disperse homogeneously to each electrode (col. 4, 5, lines 56-68, 1-8 respectively of Sakakibara].  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the second layer of the modification Takashiba and Sakakibara such that the second layer is divided into the plurality of sectors, each section being electrically supplied by the respective electrical contact as taught by Sakakibara, in order to allow current to be homogeneously dispersed in the electrodes (see col. 4, 5, lines 62-69, 1-2 respectively of Sakakibara). 

Regarding Claim 13, the modification of Takashiba and Sakakibara discloses all the features as set forth above. Takashiba discloses the second plate (electrode supporting plate 32). Sakakibara discloses (figure 1-4) the second plate is made of bimetallic sheet (overlapped two-layer structure), wherein the first metal material (steel upper plate member 22) is steel and the second metal material (copper lower plate 23) is copper (col. 3, lines 39-46; fig. 3).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to further modify the first metal material and the second metal material of the modification of Takashiba and Sakakibara to be made of steel and copper respectively as taught by Sakakibara, in order to advantageously allow the current to flow from the DC power source and homogeneously distributed on the second plate. In other words, the high concentration of current on the second plate is obviated; therefore accidental melt of the electrode is prevented (see col. 1, 2, lines 66-69, 1-8 respectively of Sakakibara).

 Regarding Claim 15, the modification of Takashiba and Sakakibara discloses all the features as set forth above. Takashiba discloses the second plate (electrode supporting plate 32) being electrically supplied by said metal conduit (cooling air pipe 34) (col. 3, lines 14-17; fig. 9). Sakakibara discloses (figure 1-4) the second plate comprises the first layer (steel upper plate member 22) and the second layer (copper lower plate 23), wherein the second layer (copper lower plate 23) is divided into a plurality of sectors (contact surface between the copper lower plate member 23 and the flanges 28) (col. 4, lines 50-59; fig. 3). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the second plate of Takashiba to include the plurality of electrical contacts at the second plate of the support flange as taught by Sakakibara, in order to allow current to be homogeneously dispersed in the electrodes (see col. 4, 5, lines 62-69, 1-2 respectively of Sakakibara). 
The modification of Takashiba and Sakakibara results in the second layer divided into the plurality of sectors, each sector being electrically supplied by said metal conduit (it is noted that the electrode supporting plate 32 of Takashiba comprising the first and the second layer of Sakakibara, wherein the second layer comprises flanges to divide the second layer into the plurality of sections that allows the current to homogenously flow through to the electrodes. Therefore, each of the section is electrically supplied by the cooling air pipe 34).

  	Regarding Claim 16, the modification of Takashiba and Sakakibara discloses substantially all the features as set forth above. Takashiba discloses the second plate. Sakakibara discloses (figure 1-4) the second plate (base plate 20), wherein the second plate (base plate 20) comprises the first layer (steel upper plate member 22) and the second layer (copper lower plate 23). Sakakibara further discloses the second layer (copper lower plate member 23) is divided into the plurality of sectors (contact surface between the copper lower plate member 23 and the flanges 28) by means of a plurality of radial channels (flanges 28) (col. 4, lines 3-18; fig. 3) [according to Webster dictionary, the term “radial” is interpreted to mean “developing uniformly around a central axis”. Therefore the limitation “radial channels” is interpreted to mean channel of circular shape and the flange 28 of Sakakibara is of circular shape].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to further modify the second layer of the modification of Takashiba and Sakakibara such that the second layer is divided into the plurality of sectors by means of the plurality of radial channels as taught by Sakakibara, in order to allow current to be homogeneously dispersed in the electrodes (see col. 4, 5, lines 62-69, 1-2 respectively of Sakakibara). 

Regarding Claim 17, the modification of Takashiba and Sakakibara discloses substantially all the features as set forth above. Takashiba discloses the second plate. Sakakibara discloses the second layer (copper lower plate 23) is divided into the plurality of sectors (contact surface between the copper lower plate member 23 and the flanges 28) by means of a plurality of radial channels (flanges 28 of circular shape) (col. 4, lines 3-18; fig. 3).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the second layer of the modification of Takashiba and Sakakibara such that the second layer is divided into the plurality of sectors by means of the plurality of radial channels as taught by Sakakibara, in order to allow current to be homogeneously dispersed in the electrodes (see col. 4, 5, lines 62-69, 1-2 respectively of Sakakibara). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takashiba and Okada, in further view of Gensini et al.  (U.S. Patent US 5,651,024 previously cited)
Regarding claim 12, the modification of Takashiba and Okada discloses substantially all the features as set forth above. Takashiba discloses the plurality of metal bars. Okada discloses each metal bar comprises the first and second portions, wherein the first portion is made of copper (copper bar 61 of Okada; figure 4) and the second portion is made soft iron bar 59 and graphite. Okada further teaches during operation of the arc DC furnace, the soft iron bar 59 of the second portion is repeatedly melted and solidified (col. 6, lines 61-69). 
The modification of Takashiba and Okada does not disclose the second portion is made of steel.
However, Gensini discloses the second portion (upper part of bottom electrode) is made of steel (col. 1, 2, lines 58-64, 25-34 respectively; fig. 1).
 Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to replace the second portion of the modification of Takashiba and Okada with steel as taught by Okada, in order to have the part of the second portion, which is in contact with the molten metal, be made of the same material as what is being melted which is metal.

Response to Arguments
Applicant’s arguments in the Remarks filed on 09/02/2020 have been fully considered but are not found persuasive because: 
Applicant’s Arguments: on. Page 5 of the Remarks, “Okada fails to disclose the combination of claimed features. For example, even under the reading set out in the Office Action, with Okada's copper bar 61 corresponding to the claimed "first portion" and with Okada's soft iron bar 59 and graphite coupling 60 together corresponding to the claimed "second portion," the inclusion of Okada' s graphite coupling 60 prevents the claimed "heat continuity of said first and second portions." See, e.g., col. 6, line 65 - col. 7, line 2 of Okada: "Since the graphite coupling 60 is superior in heat-resisting property, even if the soft iron bar 59 should be fully melted or the melt should descend onto the coupling 60, the coupling 60 will not be melted and the melted soft iron and the melt are prevented from descending farther."
Examiner’s responses: 
Examiner finds the applicant’s arguments above not persuasive. According to attached Wikipedia page, graphite exhibits high electrical and thermal conductivity, thereby allowing heat transfer from the iron bar 59 to the copper bar 61. Okada discloses the copper bar 61 enhances cooling effect on the coupling 60 and the soft iron 59 (col. 7, lines 2-15). The Applicant cites "Since the graphite coupling 60 is superior in heat-resisting property, even if the soft iron bar 59 should be fully melted or the melt should descend onto the coupling 60, the coupling 60 will not be melted and the melted soft iron and the melt are prevented from descending farther." col. 6, line 65 - col. 7, line 2 of Okada. Okada discloses that the graphite coupling 60 does not melt but it still exhibits its well-known thermal conductivity allowing heat to be transferred between the copper bar 61 and the iron bar 59. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 




/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /PHUONG T NGUYEN/ Primary Examiner, Art Unit 3761